250 S.W.3d 442 (2008)
Otto PLOPPER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90066.
Missouri Court of Appeals, Eastern District, Division Three.
April 22, 2008.
S. Rristina Starke, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Anna L. Bunch, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Otto Plopper appeals the judgment denying his Rule 24.035 motion for postconviction relief. We find that the motion court did not clearly err in finding that the sentence imposed upon Plopper was not unconstitutional. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).